Exhibit 10.37

BIOSANTE PHARMACEUTICALS, INC.

DESCRIPTION OF EXECUTIVE OFFICER
COMPENSATION ARRANGEMENTS

BioSante Pharmaceuticals, Inc. has entered into employment agreements with each
of its executive officers, copies of which agreements have been filed with the
Securities and Exchange Commission, as exhibits to BioSante’s annual report on
Form 10-K.  The following is a description of oral amendments to those
employment agreements or additional oral compensation arrangements between
BioSante and the following executive officers of BioSante:

Name of Executive Officer

 


Title

 

Base
Salary

 

Bonus Arrangements

 

Stock
Options

 


Other

Stephen M. Simes

 

Vice Chairman, President and Chief Executive Officer

 

$394,000 per year.

 

$140,400 for the year ended December 31, 2006 one-half paid in January 2007 and
the remaining half to be paid in December 2007.

 

On January 12, 2007, the Compensation Committee of the BioSante Board of
Directors granted Mr. Simes an option to purchase 250,000 shares of BioSante
common stock at an exercise price of $2.775 per share. Such option vests in
three equal (or as nearly equal as possible) yearly installments, with the first
installment beginning on the one-year anniversary of the date of grant.

 

Under the BioSante Pharmaceuticals, Inc. 401(k) Savings Plan, participants,
including executive officers, may voluntarily request that BioSante reduce
pre-tax compensation by up to 100% (subject to certain special limitations) and
contribute such amounts to a trust. BioSante contributed an amount equal to 50%
of the amount that each participant contributed under this plan.

Executive officers receive other benefits received by other BioSante employees,
including health, dental and life insurance benefits. Executive officers also
receive an auto allowance.

Mr. Simes also receives reimbursement for excess long-term disability and excess
life insurance premiums and taxes associated with the premiums.

 

Phillip B. Donenberg

 

Chief Financial Officer, Treasurer and Secretary

 

$219,000 per year.

 

$41,714 for the year ended December 31, 2006 one-half paid in January 2007 and
the remaining half to be paid in December 2007.

 

On January 12, 2007, the Compensation Committee of the BioSante Board of
Directors granted Mr. Donenberg an option to purchase 50,000 shares of BioSante
common stock at an exercise price of $2.775 per share. Such option vests in
three equal (or as nearly equal as possible) yearly installments, with the first
installment beginning on the one-year anniversary of the date of grant.

 

Under the BioSante Pharmaceuticals, Inc. 401(k) Savings Plan, participants,
including executive officers, may voluntarily request that BioSante reduce
pre-tax compensation by up to 100% (subject to certain special limitations) and
contribute such amounts to a trust. BioSante contributed an amount equal to 50%
of the amount that each participant contributed under this plan.

Executive officers receive other benefits received by other BioSante employees,
including health, dental and life insurance benefits. Executive officers also
receive an auto allowance.

 


--------------------------------------------------------------------------------